DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Claims 14-25 in the reply filed on 06/10/2022 is acknowledged.  Withdrawal of Claims 1-13 and 26, in the reply filed by the Applicant on 06/10/2022 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 02/11/2020 and 06/10/2022 were considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-16 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 8,863,864 (Miess).
In regards to Claims 14-16 and 19-25, Miess teaches a superabrasive compact and a method of manufacturing, wherein a superabrasive compact includes a substrate having an interfacial surface, a base surface spaced from the interfacial surface, and at least one peripheral surface extending between the interfacial surface and the base surface, wherein the substrate may include cemented carbides, such as cobalt-cemented tungsten carbide (Column 3, Lines 35-59).  Miess also teaches that a superabrasive table may be bonded to the interfacial surface of the substrate, which includes an upper surface, and at least one peripheral side surface (Column 3, Lines 60-66).  Miess further discloses that the superabrasive compact can be initially formed through a desired process such as HPHT sintering, laser machining, amongst other processes, can be used to form a groove into the substrate (Column 7, Lines 24-31) – corresponding to a method of making a corrosion-resistant superabrasive compact, the method comprising: providing a superabrasive compact, the superabrasive compact including: a superabrasive body having an upper surface, a bonding surface, and at least one lateral surface extending between the upper surface and the bonding surface; and a cemented carbide substrate having a base surface, an interfacial surface bonded to the bonding surface, and at least one peripheral surface extending between the base surface and the interfacial surface, the cemented carbide substrate including at least one cementing constituent (instant Claim 14).  Miess also teaches that following the initial formation of the superabrasive compact, grinding, milling, turning, and other machining processes including laser machining and etching can be used to form a groove on the substrate (Column 7, Lines 28-32), wherein the groove may be formed as an annular groove around all or a portion of the perimeter or circumference of the substrate (Column 6, Lines 65-67) – corresponding to lasing a portion of the at least one peripheral surface of the cemented carbide substrate (instant Claim 14),  wherein an annular portion is formed that extends from the interfacial surface to a location between the interfacial surface and the base surface (instant Claim 15), wherein a portion of the at least one peripheral surface of the cemented carbide substrate is machined before lasing the portion of the at least one peripheral surface of the cemented carbide substrate (instant Claim 22).  Miess also teaches that the groove can be positioned in any number of different locations and angled relative to the surfaces (Column 7, Lines 58-64) – corresponding to a longitudinally extending portion of the corrosion-resistant layer is formed from a portion of the interfacial surface to the base surface (instant Claim 16).  Furthermore, Miess teaches that the superabrasive compact can be secured within a recess of a drill bit body, and can be secured by a variety of suitable manners, including mechanical fasteners, adhesives, or other processes and mechanisms (Column 5, Lines 51-64) – corresponding to the method further comprising attaching the superabrasive compact to a bit body (instant Claim 19), wherein the superabrasive compact is attached to the bit body after lasing the portion of the at least one peripheral surface of the cemented substrate (instant Claim 20), and further comprising forming one or more features on the superabrasive compact configured to orient to the superabrasive compact (instant Claim 24).  Miess also teaches that the superabrasive table can be leached via a leaching agent to deplete a metal-solvent catalyst or a metallic infiltrant to enhance the thermal stability of the superabrasive table (Column 12, Lines 1-42) – corresponding to removing components from the at least one peripheral surface with a cleaning agent before lasing the portion of the at least one peripheral surface of the cemented carbide substrate (instant Claim 23).  One of ordinary skill in the art would recognize, given that Miess teaches that infiltrants are removed with the leaching process, that metallic oxides and impurities as a result of the fabrication processes would be removed via this process.  Additionally, Miess teaches that following the forming of the superabrasive compact, the compact may be secured within a receptacle, which may be formed of a metal, alloy, or infiltrated carbide material, and can be connected to or integral with the bit body (Column 11, Lines 35-40), as well as being secured to any suitable location, pocket, or device in any suitable manner; for example, the compact may be brazed amongst other attachment and bonding mechanisms (Column 11, Lines 41-48) – corresponding to orienting the superabrasive compact with one or more features relative to a support body (instant Claim 25).  As described by Miess in Column 11, Lines 35-48, and in Figure 5 of Miess, it would be obvious to one of ordinary skill in the art that the receptacle/support body 431 does not cover at least a portion of the machined portion of the superabrasive compact, and the support body covers at least one portion of the one peripheral surface that does not include the machined portion (instant Claim 25).  Examiner notes that given that Miess teaches that the superabrasive compact can be secured within a recess of a drill bit body, and can be secured by a variety of suitable manners, including mechanical fasteners, adhesives, or other processes and mechanisms (Column 5, Lines 51-64), along with the use of receptacles/supports (Column 11, Lines 35-40), one of ordinary skill in the art would have found it obvious to have utilized a different sequence of the same steps for the process of manufacture, including attaching the superabrasive compact to the bit body before lasing the portion of the at least one peripheral surface of the cemented carbide substrate (instant Claim 21), as Miess teaches that machining may be performed on the joined superabrasive compact and drill bit (Column 16, Lines 48-49), and as it is known in the art that changes in sequence of steps is prima facie obvious (See MPEP 2133.IV.C)
Miess teaches a substantially similar process of making a corrosion-resistant superabrasive compact, including the structure, composition, and process steps of the instant claims, including lasing and machining to form an annular feature, wherein Miess teaches that within the groove, ceramic fillers can be employed (Column 9, Lines 12-36), and a protective material, which can be applied directly to the substrate and partially cover the superabrasive component such as via spot application, and can be a coating via any suitable manner (Column 14, Lines 28-57), such that the protective material can provide a barrier for the components, wherein a protective material can include a hardfacing material such as tungsten carbide that is formed and/or deposited on the substrate/table (Column 17, Lines 1-5).  While Miess does not explicitly teach that the lasing of a portion of the at least one peripheral surface of the cemented carbide substrate forms a corrosion-resistant layer including a lower concentration of the at least one cemented constituent than portions of the cemented carbide substrate that are spaced from the corrosion-resistant layer, given that Miess teaches a substantially similar process of manufacture, one of ordinary skill in the art would expect a resulting product to have the same physical and structural properties, including the corrosion-resistant layer including a lower concentration of the at least one cemented constituent than portions of the cemented carbide substrate that are spaced from the corrosion-resistant layer.
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Miess teaches a method of providing and manufacturing a superabrasive compact, including providing a having an interfacial surface, a base surface spaced from the interfacial surface, and at least one peripheral surface extending between the interfacial surface and the base surface, wherein the substrate may include cemented carbides such as cobalt-cemented tungsten carbide (Column 3, Lines 35-59).  Miess also teaches that a superabrasive table may be bonded to the interfacial surface of the substrate, which includes an upper surface, and at least one peripheral side surface (Column 3, Lines 60-66), followed by laser machining, amongst other processes, can be used to form a groove into the substrate (Column 7, Lines 24-31).  This is the same method used by applicants to produce the claimed product.  In particular, Applicant teaches a substrate cobalt-cemented tungsten carbide, wherein a superabrasive body of PCD or diamond-containing material is bonded to the substrate (¶¶25-29), followed by lasing of a peripheral surface of the substrate to form the corrosion-resistant layer by emitting laser beams (¶46).  The instant application also teaches that heating discrete portions of the substrate can result in removal of at least one cementing constituent from the substrate (¶46).   Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the corrosion-resistant layer including a lower concentration of the at least one cemented constituent than portions of the cemented carbide substrate that are spaced from the corrosion-resistant layer.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 8,863,864 (Miess) as applied to Claims 14-16 and 19-25 above, and further in view of United States Patent Application Publication No. US 2017/0072511 (DiFoggio) as evidenced by online publication “Pulsed Laser Ablation of ultra-hard structures: generation of damage-tolerant freeform surfaces for advanced machining applications”, Pacella Manuela, University of Nottingham Thesis, 2014 September (Pacella).
In regards to Claims 17-18, Miess teaches the method of making a corrosion-resistant superabrasive compact as set forth in Claim 14, but does not explicitly teach the parameters directed to the laser beam machining, such as the laser beam exhibiting a spot size of less than 10 µm (instant Claim 17) and exhibiting a power of 40-60 watts, a line-scan speed of 75-125 inches/second, and a frequency of about 40-60 kHz (instant Claim 18).
In the same field of treatment of superabrasive compacts via laser beams, DiFoggio teaches a method of forming a cutting element for an earth-boring tool may include directing at least one energy beam at a surface of a volume of polycrystalline superabrasive material including interstitial material disposed in regions between inter-bonded grains of polycrystalline superabrasive material, wherein the method includes ablating the interstitial material with the at least one energy beam such that at least a portion of the interstitial material is removed from a first region of the volume of polycrystalline superabrasive material without any substantial degradation of the inter-bonded grains of superabrasive material or of bonds thereof in the first region (Abstract).  DiFoggio also teaches that the interstitial material can comprise cobalt and mixtures thereof (Claim 10) and can exemplify cobalt-cemented tungsten carbide (¶4), and that interstitial materials can be removed without the substantial degradation of inter-bonded grains in the region (¶10), such that the thermal damage of the superabrasive compact is mitigated via the process (¶5).  In particular, DiFoggio teaches that the laser can include rates of 10-50 kHz, which overlaps with the claimed range of 40-60 kHz.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the method of removing interstitial materials via a laser, as taught by DiFoggio, within the cobalt-cemented tungsten substrate within Miess.  One skilled in the art would have been motivated by the desire and expectation reducing thermal damage of the superabrasive compact without degradation of inter-bonded grains, as taught by DiFoggio, within the laser machining step of the method of manufacturing the product of Miess, in order to improve mechanical properties.
DiFoggio disclose an exemplary spot size, but teaches that other types of lenses may be utilized with other spot sizes on the target surface (¶35), and that varying parameters such as beam wavelength, fluence, pulse width, pulse rate, spot size, and spatial patterning can result in complex, non-linear leaching profiles (¶40).  In the same field of treating superabrasive compacts via laser machining for improved mechanical properties, Pacella teaches that it is well-known in the art to vary parameters of the laser, including a spot size of 1-50 µm (Objectives, Page 6), average laser power of 50-100W (Page 66), beam feed speed of 100-900 mm/s (Page 66), amongst others, in order to affect the resulting groove characteristics.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.  
It would have been obvious to one of ordinary skill in the art to have arrived at the laser characteristics in the method of manufacutirng the superabrasive compact as claimed by optimizing the laser parameters to improve the mechanical properties of the product of Miess in view of DiFoggio, in particular the laser beam exhibiting a spot size of less than 10 µm (instant Claim 17) and exhibiting a power of 40-60 watts, a line-scan speed of 75-125 inches/second, and a frequency of about 40-60 kHz (instant Claim 18).  One of ordinary skill in the art, as evidenced by the teachings of laser parameters of Pacella overlapping with the claimed limitation, would have found it obvious to have optimized the parameters of the laser, such as spot size, power, scan speed, and frequency, in order to improve mechanical properties and performance.
It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Publication No. US 8,969,833 (Vail) teaches methods of evaluating a superabrasive volume or a superabrasive compact, including exposing a superabrasive volume to radiation and detecting a response of the radiation when it interacts with the superabrasive volume, wherein a boundary between a catalyst-containing region and a catalyst-diminished region of a polycrystalline diamond volume may be perceived (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784